                      THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONNA DAVIS JAVITZ,

                    Plaintiff,
      V.                                       3: 15-CV-2443
                                               {JUDGE MARIANI)
LUZERNE COUNTY, et al.,

                    Defendants.

                             'h         ORDER
      AND NOW, THIS     k_!__ DAY OF JUNE 2021, upon consideration of Defendants
Luzerne County, Robert C. Lawton and David Parsnik's Motion in Limine to Preclude

Evidence Related to Plaintiffs Previously Dismissed Due Process Claim (Doc. 153)

and all relevant documents, IT IS HEREBY ORDERED THAT Defendants' motion is

GRANTED AS MODIFIED for the reasons set forth in the accompanying Memorandum

Opinion.




                                               Ro ert .      am
                                               United States District Judge
